Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/16/2021 has been entered. Claims 1-2, 4, and 6 remain pending in the application. Applicant’s amendments to the specification and claims overcome each and every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 10/27/2020 and the Letter Restarting the Period of Reply mailed on 12/14/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (US 2014/0305559) in view of Miyazaki et al (US 2010/0084062) and in view of Europe 452 (EP 213452).
	Takemoto discloses [Figure 1] a pneumatic tire having a tread portion 2 provided with an asymmetrical tread pattern and comprising four circumferential grooves 9 (“main groove”), a center rib 11 comprising auxiliary grooves 25 with one end communicating with a circumferential groove 9 and sipes 27 with one end communicating with the auxiliary groove 25, side ribs 12 comprising auxiliary grooves 29 and sipes 31, and shoulder ribs 13. 
Takemoto does not recite chamfered portions of the sipe.
	Regarding claim 1, Miyazaki et al teaches [Figure 3] providing sipes in a rib in a tread of a pneumatic tire such that the sipe has wide portions 6 (“chamfered portions”) on each side of the sipe wherein the wide portions 6 (“chamfered portions”) are arranged on a leading side of the sipe alternating with wide portions 6 (“chamfered portions”) on a trailing side of the sipe such that non-chamfered portions, on which no other chamfered portion exists, are provided opposing the wide portions 6 (“chamfered portions”). The width of the sipe is constant below the wide portions 6 (“chamfered portions”). The depth D of the wide portion 6 (“chamfered portion”) is set between 0.5 and 4 mm and is between 7 and 40% of the depth H of the sipe [Miyazaki et al, paragraph 0022]. In comparative example 1 [Miyazaki et al, paragraph 0038] the sipe depth H = 6.3 mm and the wide portion depth D = 2 mm. In claim 1, “chamfered portion” reads on a wide portion 6 as disclosed by Miyazaki et al. It is noted that when Takemoto’s sipe has a depth set to x = 6.3 mm [as per Miyazaki et al] and is provided with a wide portion 6 (“chamfered portion”) having a depth set to y = 2 mm [as per then x times 0.1 ≥ y ≥ x times 0.3 + 1.0 [instant application claim 1] is equivalent to 0.63 mm ≥ 2 mm ≥ 2.89 mm, which is valid and the limitation is satisfied. 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to alter Takemoto with the teachings of Miyazaki et al to provide the sipes and chamfers in this arrangement to ensure both ice braking performance and ice turning performance while increasing dry steering stability performance [Miyazaki et al, paragraph 0022, lines 1-3].
Miyazaki et al does not recite one end of the chamfered portion adjacent to the auxiliary groove in the rib communicating with the auxiliary groove.
Europe 452 teaches [Figure 4c] a lamella 28 (“sipe”) comprising a pressure compensation lamella 26 (“chamfered portion”) adjacent to and communicating with a groove. In claim 1, “chamfered portion” reads on pressure compensation lamella 26 as disclosed by Europe 452. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to alter Takemoto and Miyazaki et al with the teachings of Europe 452 to have the compensation lamella 26 (“chamfered portion”) adjacent to and communicating with a groove to change the outflow contour of the sipe to become more favorable for the outflowing of pressurized air to become more even and less turbulent to suppress tire noise during operation [Europe 452, paragraph 0014]. 

Regarding claim 2, Takemoto discloses [Figure 1] sipes 31 comprising a first end communicating with an auxiliary groove 29 and a second end terminating within the rib.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tomida (US 2014/0290815) in view of a Miyazaki et al (US 2010/0084062) and in view of Europe 452 (EP 213452).
10 having a tread portion 6 comprising four circumferential grooves (“main grooves”) 1, a center rib 5c1 and side ribs 5c2, 5c3 comprising auxiliary grooves 4 and sipes 3c, and shoulder ribs 5s. 
Tomida does not recite chamfered portions of the sipe.
	Regarding claim 1, Miyazaki et al teaches [Figure 3] providing sipes in a rib in a tread of a pneumatic tire such that the sipe has wide portions 6 (“chamfered portions”) on each side of the sipe wherein the wide portions 6 (“chamfered portions”) are arranged on a leading side of the sipe alternating with wide portions 6 (“chamfered portions”) on a trailing side of the sipe such that non-chamfered portions, on which no other chamfered portion exists, are provided opposing the wide portions 6 (“chamfered portions”). The width of the sipe is constant below the wide portions 6 (“chamfered portions”). The depth D of the wide portion 6 (“chamfered portion”) is set between 0.5 and 4 mm and is between 7 and 40% of the depth H of the sipe [Miyazaki et al, paragraph 0022]. In comparative example 1 [Miyazaki et al, paragraph 0038] the sipe depth H = 6.3 mm and the wide portion depth D = 2 mm. In claim 1, “chamfered portion” reads on a wide portion 6 as disclosed by Miyazaki et al. It is noted that when Tomida’s sipe has a depth set to x = 6.3 mm [as per Miyazaki et al] and is provided with a wide portion 6 (“chamfered portion”) having a depth set to y = 2 mm [as per Miyazaki et al], then x times 0.1 ≥ y ≥ x times 0.3 + 1.0 [instant application claim 1] is equivalent to 0.63 mm ≥ 2 mm ≥ 2.89 mm, which is valid and the limitation is satisfied. 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to alter Tomida with the teachings of Miyazaki et al to provide the sipes and chamfers in this arrangement to ensure both ice braking performance and ice turning performance while increasing dry steering stability performance [Miyazaki et al, paragraph 0022, lines 1-3].
Miyazaki et al does not recite one end of the chamfered portion adjacent to the auxiliary groove in the rib communicating with the auxiliary groove.
28 (“sipe”) comprising a pressure compensation lamella 26 (“chamfered portion”) adjacent to and communicating with a groove. In claim 1, “chamfered portion” reads on pressure compensation lamella 26 as disclosed by Europe 452. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to alter Tomida and Miyazaki et al with the teachings of Europe 452 to have the compensation lamella 26 (“chamfered portion”) adjacent to and communicating with a groove to change the outflow contour of the sipe to become more favorable for the outflowing of pressurized air to become more even and less turbulent to suppress tire noise during operation [Europe 452, paragraph 0014].  

Regarding claim 4, Tomida discloses [Figure 1] sipes 3c2 comprising a first end communicating with an auxiliary groove 4 and a second end communicating with one of the main grooves 1.

Regarding claim 6, Tomida discloses [Figure 1] sipes 3c3 comprising a first end communicating with an auxiliary groove 4 that communicates with one of the main grooves 1 and a second end communicating with an auxiliary groove 4 that communicates with one of the main grooves 1.

Response to Arguments
Applicant's arguments filed 02/21/2016 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner has established a prima facie case of obviousness based upon the teachings of the references themselves and the knowledge available to one of ordinary skill in the art, as detailed in the rejection above.
Applicant argues that it would not have been obvious to combine Miyazaki with Takemoto because Miyazaki teaches to avoid inclined sipes while Takemoto exclusively teaches an inclination within a range of 50-70° to distribute rigidity in a balanced manner and that the edge effect obtained by the chamfering of Miyazaki would be reduced or destroyed by inclining the sipes as in Takemoto. The Examiner respectively disagrees. The Examiner notes that the teachings of Paragraph 0005 of Miyazaki are an explanation as to the previous state of the art. The Examiner further notes that the teaching “when the sipe is formed with an inclined plane of a larger inclination angle in order to increase the edge effect, the block formed with the sipes is reduced in the rigidity thereof” [Miyazaki, Paragraph 0005] is directed to the inclination angle of the chamfered surface (inclined plane) with respect to the tire radial direction, not the inclination angle of the sipe with respect to the tire axial direction. This is specifically recited in Miyazaki Paragraph 0005, “in an opening portion [of the sipe], at the front side as viewed in a rotation direction of the sipe, an inclined plane [chamfered portion], which is inclined in a rotation direction toward the outer side in the radius direction of the tire, is formed”. Therefore Miyazaki lacks teachings indicating that inclining the chamfered sipes with respect to the axial direction of the tire is undesirable, and this argument is not considered persuasive. Additionally, there is no reason in evidence of record that the inclined sipe of Takemoto or Tomida would not benefit from the chamfering of Miyazaki as suggested by the prior art combination in the rejection above. 
Applicant argues that it is not at all clear how the chamfered Miyazaki sipes would perform when combined with the axial grooves of Takemoto which are not present in Miyazaki. The Examiner respectfully disagrees. The Examiner notes that the claimed limitations are taught by the combination suggested by  Takemoto modified by Miyazaki and modified by Europe 452. Europe 452, as detailed 26 (“chamfered portion”) adjacent to and communicating with a groove to change the outflow contour of the sipe to become more favorable for the outflowing of pressurized air to become more even and less turbulent to suppress tire noise during operation [Europe 452, paragraph 0014].  Therefore the interaction of the chamfered sipes combined with the axial grooves is taught to be a positive effect, of suppressing tire noise, and thus the argument is not considered persuasive.
Applicant argues that it is not clear if a negative effect would occur when applying the symmetrically arranged sipes of Miyazaki to the asymmetrical pattern of Takemoto. The Examiner respectfully disagrees. The teachings of Miyazaki applied to modify Takemoto are directed to the addition of chamfers on sipes to increase the edge effect, therefore not limited to the symmetrical nature of the tread, and fully capable of being applied to an asymmetrical tread. Applicant has not provided factual evidence to support this assertion. Thus, this argument is not considered persuasive.
Applicant argues the chamfering of the sipes as in Miyazaki would likely increase the noise of the tire, which Takemoto seeks to avoid, making the combination nonobvious. The Examiner notes that the proposed modification is Takemoto modified by Miyazaki and modified by Europe 452. Europe 452, as detailed above in the office action, teaches to have the compensation lamella 26 (“chamfered portion”) adjacent to and communicating with a groove to change the outflow contour of the sipe to become more favorable for the outflowing of pressurized air to become more even and less turbulent to suppress tire noise during operation [Europe 452, paragraph 0014].  Therefore, as a whole, the prior art combination taught by Takemoto in view of Miyazaki, and Europe 452, would serve to suppress the alleged noise increase possibly introduced by chamfers. Thus, the argument is not considered persuasive.
Applicant argues the goals and configurations of Takemoto and Miyazaki are significantly different and there could have been no motivation to combine or an expectation of success upon such a 
Applicant argues the edge effect of the chamfering to improve ice braking and turning performance disclosed by Miyazaki would be reduced by inclining the sipes as in Tomida. The Examiner respectfully disagrees. The Examiner notes that the teachings of Paragraph 0005 of Miyazaki are an explanation as to the previous state of the art. The Examiner further notes that the teaching “when the sipe is formed with an inclined plane of a larger inclination angle in order to increase the edge effect, the block formed with the sipes is reduced in the rigidity thereof” [Miyazaki, Paragraph 0005] is directed to the inclination angle of the chamfered surface (inclined plane) with respect to the tire radial direction, not the inclination angle of the sipe with respect to the tire axial direction. This is specifically recited in Miyazaki Paragraph 0005, “in an opening portion [of the sipe], at the front side as viewed in a rotation direction of the sipe, an inclined plane [chamfered portion], which is inclined in a rotation direction toward the outer side in the radius direction of the tire, is formed”. Therefore Miyazaki lacks teachings indicating that inclining the chamfered sipes with respect to the axial direction of the tire is undesirable, and this argument is not considered persuasive.
Applicant argues that based on the disclosure of Tomida, one of ordinary skill in the art would expect inferior performance from the combination (of Tomida and Miyazaki) and would have no understanding whatsoever that the further combination of the depth direction bend with the chamfered C contributes to acquisition of driving force mainly by an edge effect of the sipes 3c when the tire runs on an icy/snowy road; the outer side land portions S contribute to acquisition of driving force mainly by sufficiently high rigidity of the land portions of the tread [Tomida, Paragraph 0049]. One of ordinary skill in the art would understand that the modification of the chamfering teachings of Miyazaki (whose goal is to improve on-ice performance of a tire) would be most useful to be applied to the “relatively low rigid” central land portions 3s, to improve the edge effect, while maintaining the “relatively high rigid” outer land portions S that have sufficient ground contact area and rigidity to maintain dry steering stability. If the decrease in land portion rigidity by the addition of chamfers was considered too great, one of ordinary skill in the art would understand that the rigidity of the land portions of the tread can be optimized by adjusting the configurations of the bent and flat portions of the sipes [Tomida, Paragraph 0047]. From this it can be seen that the combination of chamfered portions with a bent sipe would be desirable due to the increased edge effect caused by the chamfers while the decrease in rigidity may be balanced by optimizing the bent and flat portions of the sipe. Thus, the argument is not considered persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The Examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KATELYN B WHATLEY/Supervisory Patent Examiner, Art Unit 1749